Gileillan, C. J.1
It is generally conceded in the United States that at common law an action may be brought on a judgment, whether foreign or domestic. The right to bring such an action is recognized by the statute in this state. Section 6, c. 67, Gen. St. 1878, in order to prevent such actions being brought vexatiously, provides that “costs cannot be allowed in an action on a judgment of a court of this state between the same parties, unless such action was brought with previous leave of the court, for cause shown.” The fact that *553the stockholders, by the vote of the requisite two-thirds, resolved that the bank go into liquidation and be closed, and that notice thereof was. sent to the comptroller of the currency, did not dissolve the corporation, and, while it probably disabled it to go on with the banking business, it did not affect its capacity to collect its assets and settle its affairs; and the appointment by the shareholders of what they nail “trustees,” to close up the affairs of the bank, the title to its assets and choses in action not being vested in them, and they being, therefore, only agents, did not affect the. right of the corporation to maintain actions upon its choses in action.
Judgment affirmed.

 Collins, J., did not sit in this case.